Appeal by defendant from three judgments of the Supreme Court, Westchester County, all rendered February 28,1980, convicting him, upon his pleas of guilty, of criminal possession óf a weapon in the third degree (Reilly, J.), attempted robbery in the first degree (Reilly, J.), and criminally negligent homicide (Rubin, J.), and imposing sentences. Motion by assigned counsel to be relieved of his assignment. Judgments affirmed. Motion granted. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues on this appeal. Counsel’s motion for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J.P., Rabin, Cohalan and Bracken, JJ., concur.